Citation Nr: 1038623	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the Veteran is eligible for VA Educational Assistance 
pursuant to Chapter 30 of Title 38 of the United States Code 
beyond August 26, 2007.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 26, 1993, to August 
25, 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision by the Education Center at 
the St. Louis RO.  

In January 2010, the Board remanded for further development.  The 
Board specifically instructed the RO to contact the Veteran and 
request that she provide VA with a complete copy of her February 
2008 substantive appeal, VA Form 9, and to associate the 
Veteran's claims folder with her education folder.  In April 
2010, a complete copy of the Veteran's substantive appeal 
submission was received.  Additionally, the RO has indicated that 
there is no claims folder associated with this Veteran.  Thus, 
there is compliance with the Board's remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on August 25, 
1997.  It is neither claimed nor shown that she had additional 
active duty after that date.

2.  The Veteran's eligibility period for receiving Chapter 30 
educational benefits expired on August 26, 2007.

3.  It is not contended nor is it shown by the evidence that a 
physical or mental disability prevented the Veteran from 
initiating or completing an educational program during her basic 
Chapter 30 eligibility period.


CONCLUSION OF LAW

The criteria for VA Educational Assistance beyond August 26, 
2007, pursuant to Chapter 30 of Title 38 of the United States 
Code have not been met.   38 U.S.C.A. 
§ 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered VA's duty to inform the Veteran of the 
evidence needed to substantiate her claim and to assist in 
obtaining the relevant evidence as required under 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The United 
States Court of Appeals for Veterans Claims (the Court) held that 
the Veterans Claims Assistance Act of 2000 (VCAA) has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (August 30, 2001).  The Board finds 
that such is the case as to the issue here on appeal.

As explained below, the issue to be decided is whether the 
Veteran is precluded from entitlement to Chapter 30 educational 
assistance benefits due to the effect of the ending date.  There 
are presently no pertinent facts in dispute, and as such, 
application of relevant provisions of the law and regulations 
governing extension of ending dates to the facts of this case 
will determine the outcome.  No amount of additional evidentiary 
development would change the outcome of this case; therefore no 
notice is necessary.  Therefore, based on the Court's decision in 
Manning, the Board concludes that the provisions of the VCAA are 
not applicable to this particular matter.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) and Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (noting that the VCAA is not applicable 
"because the law as mandated by statute and not the evidence is 
dispositive of the claim").  It is clear that the appeal has been 
fully developed and that no amount of additional development will 
have any possible impact on this case.  See Wensch v. Principi, 
15 Vet. App. 362 (2001).  Accordingly, the Board will proceed to 
a decision on the merits of the case.

Analysis

Chapter 30 of Title 38, United States Code, sets forth provisions 
to allow for educational assistance for members of the Armed 
Forces after their separation from military service.  38 U.S.C.A. 
§§ 3001 et seq.  The law generally provides that educational 
assistance or supplemental educational assistance will not be 
provided to a veteran beyond ten years from the later of (i) the 
date of the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; or (ii) the 
date of the veteran's last discharge or release from a shorter 
period of active duty if the discharge or release is because of a 
service-connected disability, a medical condition which 
preexisted such service and which VA determines is not service 
connected, hardship, or was involuntary for the convenience of 
the Government after October 1, 1987, as the result of a 
reduction in force.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 
21.7050(a).

VA regulations allow for an extension of the ten-year eligibility 
period upon a showing that the veteran timely applied for the 
extension and upon a showing that he or she was prevented from 
initiating or completing his chosen program of education within 
the otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  38 C.F.R. § 21.7051(a).  The regulations 
further state that it must be clearly established by medical 
evidence that a program of education was medically infeasible and 
that VA will not consider a veteran who was disabled for a period 
of thirty days or less as having been prevented from initiating 
or completing a chosen program unless the evidence establishes 
that the veteran was prevented from enrolling or reenrolling in 
the chosen program or was forced to discontinue attendance 
because of the short disability.  38 C.F.R. § 21.7051(a)(2).

The Veteran seeks an extension in her delimiting date for using 
her educational assistance benefits.  The basic facts are not in 
dispute.  The Veteran left military service on August 25, 1997 
and enrolled in school in November 1998 with an intended 
completion date of November 2003.  She received an award of 
education benefits.  In July 2007, the Veteran requested that her 
education benefits be extended to fully utilize her benefits.  
She contends that she should be afforded a delimiting date 
because she had to raise her two children and care for her ill 
father, which made it difficult for her to continue her studies.

Although the Veteran has requested an extension, she has not 
asserted a valid basis for the issuance of such an extension.  
Significantly in the present case, it has not been established or 
even suggested that the Veteran had a physical or mental 
disability that precluded a program of education during her basic 
Chapter 30 delimiting period, the only authorized basis for 
extending the delimiting date under the governing legal 
authority.  Rather, it is the Veteran's contention that she was 
unable to do so due to family responsibilities.  

The Board understands and appreciates the Veteran's desire to 
continue her education.  However, the legal criteria governing 
the payment of education benefits are clear and specific, and the 
Board is bound by them.  By law, educational benefits cannot be 
awarded beyond the 10-year eligibility period, unless certain 
exceptions to the controlling legal criteria have been met.  The 
Veteran does not fall within any of the exceptions, and the Board 
has no authority to overturn or to disregard the very specific 
limitations on the award of Chapter 30 educational benefits.  The 
Board is sympathetic to the Veteran's situation, but is bound by 
the law.  In cases such as this, where the law is dispositive, 
the claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for eligibility of VA Educational Assistance pursuant 
to Chapter 30 of Title 38 of the United States Code beyond August 
26, 2007, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


